Name: Commission Regulation (EEC) No 3716/85 of 27 December 1985 laying down certain technical and control measures relating to the fishing activities in Spanish waters of vessels flying the flag of another Member State except Portugal
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  Europe
 Date Published: nan

 Avis juridique important|31985R3716Commission Regulation (EEC) No 3716/85 of 27 December 1985 laying down certain technical and control measures relating to the fishing activities in Spanish waters of vessels flying the flag of another Member State except Portugal Official Journal L 360 , 31/12/1985 P. 0007 - 0013 Finnish special edition: Chapter 4 Volume 2 P. 0077 Spanish special edition: Chapter 04 Volume 4 P. 0102 Swedish special edition: Chapter 4 Volume 2 P. 0077 Portuguese special edition Chapter 04 Volume 4 P. 0102 *****COMMISSION REGULATION (EEC) No 3716/85 of 27 December 1985 laying down certain technical and control measures relating to the fishing activities in Spanish waters of vessels flying the flag of another Member State except Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Act of Accession of Spain and Portugal, and in particular Article 164 (4) thereof, Whereas technical procedures must be established for the determination and supervision of vessels of Member States other than Spain and Portugal which are authorized to fish at the same time in Spanish waters; Whereas the Act of Accession provides for a system of lists of authorized vessels and for a system of notifying vessels' movements and of notifying catches to the Commission, in addition to the provisions laid down in Council Regulation (EEC) No 2057/82 of 29 June 1982, establishing certain control measures for fishing activities by vessels of Member States (1), as amended by Regulation (EEC) No 1729/83 (2); Whereas, pursuant to Article 164 (2) of the Act of Accession, as from 1 January 1986, the specialized fishing activities referred to in that Article must be carried out in accordance with the same control procedures as those specified for Spanish vessels authorized to fish in the waters of the Member States other than Spain and Portugal; Whereas it is therefore necessary to provide for the issue of fishing licences by the Commission and to adopt certain technical measures for the conservation of resources which shall apply without prejudice to the provisions of Council Regulation (EEC) No 171/83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources (3), as last amended by Regulation (EEC) No 3625/84 (4); Whereas pursuant to Article 2 (3) of the Treaty of Accession the institutions of the Community may adopt before accession the measures referred to in Article 164 of the Act, such measures entering into force subject to and on the date of the entry into force of that Treaty; Whereas the Management Committee for Fishery Resources has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The technical and control measures hereinafter laid down shall apply, in the waters falling under the sovereignty of jursidiction of Spain and covered by the International Council for the Exploration of the Sea (ICES), to vessels flying the flag of another Member State except Portugal. Article 2 1. Each year, not later than one month before the beginning of the authorized fishing period concerned, Member States other than Spain and Portugal shall forward to the Commission the lists of vessels which may carry out the fishing activities referred to in Article 164 (1) and Article 164 (2) of the Act of Accession. A separate list shall be forwarded for each type of fishing as referred to in Annex I. The number of vessels listed shall not exceed the limits set annually by the Council in accordance with the procedure referred to in Article 164 (3) of the Act of Accession. 2. The lists referred to in paragraph 1 may be revised with effect from the first day of every month; any alterations shall be notified to the Commission by the 15th day of the preceding month. 3. The lists referred to in paragraph 1 shall provide the following information on each vessel: - name of the vessel, - registration number, - external identification letters and numbers, - port of registration, - name(s) and address(es) of the owner(s) or charterer(s) and, if the owner is a corporate body or a partnership, its representative(s), - gross tonnage and overall length, - engine power, - call sign and radio frequency. Article 3 1. Member States other than Spain and Portugal shall draw up, for each type of fishing referred to in Article 2, proposals for periodic lists specifiying the vessels which may fish at the same time, in conformity with Article 164 of the Act of Accession. They shall be transmitted to the Commission as follows: (a) in the case of the vessels referred to in points 1 and 2 (a), (b) and (f) of Annex I, at least 15 days before the date set for the entry into force of such lists; in the case of the vessels referred to in point 1 of Annex I, the list shall cover a period of at least one calendar month; in the case of the vessels referred to in point 2 (a) (b) and (f) of Annex I, the lists shall cover a period of at least two calendar months; (b) in the case of the vessels to in point 2 (c) and (d) of Annex I, at least four working days before the date set for the entry into force of such lists; the lists shall cover a period of one calendar month in the case of vessels mentioned in point 2 (c) of Annex I and at least two weeks in the case of those mentioned in 2 (d) of the said Annex; (c) in the case of the vessels referred to in point 2 (e) of Annex I, at least two working days before the date set for the entry into force of such lists; the list shall cover a period of one day. 2. The periodic list of the vessels referred to in point 2 (c) of Annex I shall specify on a day-by-day basis the vessels authorized to fish at the same time; each vessel must appear on the list for at least two consecutive days. 3. In the case of vessels referred to in point 1 and in point 2 (a), (b), (c) and (e) of Annex I the total number of vessels included in the periodic list shall not exceed the numbers fixed by the Council according to the procedure laid down in Article 164 (3) of the Act of Accession. 4. In the case of the vessels referred to in point 2 (d) of Annex I, the periodic list shall comprise groups of vessels, each consisting of not more than three vessels. The number of such groups may not exceed the number fixed by the Council according to the procedure referred to in Article 164 (3) of the Act of Accession. A vessel may be named in one group only. A group may not receive more than one of the licences referred to in Article 4. 5. Each of the periodic lists shall provide the following information on each vessel: - name and registration number of the vessel, - call sign, - name(s) and address(es) of the owner(s) or charterer(s) and, if the owner is a corporate body or a partnership, its representative(s), - where appropriate, the conversion rate specified in Article 158 (2) of the Act of Accession, - period for which permission to fish is requested, - intended method of fishing, - intended area of fishing. 6. The Commission shall examine the proposals referred to in paragraph 1 and shall approve periodic lists, which it shall forward to the authorities of the Member States concerned and to the competent Spanish authorities as follows: - in the case of vessels referred to in paragraph 1 (a) above, at least four working days before the date set for their entry into force; - in the case of vessels referred to in paragraph 1 (b) above, at least two working days before the date set for their entry into force; - in the case of vessels referred to in paragraph 1 (c) above, at least one working day before the date set for fheir entry into force. 7. If, in the case of vessels referred to in points 2 (c), (d) and (e) of Annex I the Commission does not receive proposals for a new periodic list within the time limit specified in the first paragraph of this Article, the rules in force for the last day of the current period shall remain applicable until a new list has been established in accordance with the procedure laid down in this Article. 8. The authorities of Member States other than Spain or Portugal may request the Commission to replace a vessel named on a periodic list but unable for reasons of force majeure to use its fishing licence during the period specified, or any part thereof. Any vessel replaced must be included on the lists referred to in Article 2. The Commission shall, without delay, notify any alteration of the periodic lists to the competent Spanish control authorities referred to in paragraph 6 and to the competent authorities of the Member States concerned. No replacement vessel may be authorized to fish until the date indicated by the Commission in its notification. Article 4 1. The vessels referred to in point 2 (a), (b) and (d) of Annex I, which are named on a periodic list approved by the Commission, may fish only if they keep on board a licence issued by the Commission at the request of the authorities of the Member States. In the case of vessels referred to in point 2 (a) and (b) of Annex I, applications for licences shall be submitted at the time of communication of the proposals for the periodic lists referred to in Article 3 (1). In the case of vessels referred to in point 2 (d) of Annex I, applications for licences shall be submitted at the moment of forwarding the lists of vessels referred to in Article 2. 2. In the case of the vessels referred to in point 2 (a) and (b) of Annex I, each licence shall be issued for not more than three vessels; a description of each such vessel shall be given on the licence. 3. In the case of the vessels referred to in point 2 (d) of Annex I, licences shall be issued for the entire period of fishing authorization, without naming the vessels and subject to the maximum number referred to in Article 3 (4); any vessel engaged in fishing must be in possession of such a licence. 4. Licences shall be issued for a period of at least two calendar months. Article 5 A vessel may appear on more than one of the lists referred to in Article 2. A vessel may appear on only one periodic list, with the exeption of tuna-fishing vessels, wtih may also appear on the list of vessels fishing for anchovy for use as live bait. Article 6 Vessels authorized to fish tuna may not keep on board any fish or fish products other than Thunnidae, with the exception of anchovy intended for use as live bait. Article 7 The skippers or, as necessary, the owners of authorized vessels must comply with the special conditions laid down in Annex II. The Commission shall amend, on request by the authorities of the Member States concerned, the list of competent control authorities in point 7 of Annex II. Article 8 Without prejudice to Regulation (EEC) No 171/83, the following technical measures shall apply to vessels referred to in point 2 of Annex I: (a) the use of gill nets hall be prohibited; (b) vessels shall keep on board no fishing gear other than that necessary for the type of fishing for which they are authorized; (c) each longliner shall cast not more than two longlines per day; the maximum length of each of these longlines shall be 20 nautical miles; the distance between snoods shall be not less than 2,70 m. Article 9 Member States other than Spain and Portugal shall notify the Commission, before the 15th day of each month, of the quantities caught by each vessel fishing for tuna and the quantities landed by such vessels at each port during the preceding month. Article 10 This Regulation shall enter into force on 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 220, 29. 7. 1982, p. 1. (2) OJ No L 169, 28. 7. 1983, p. 14. (3) OJ No L 24, 27. 1. 1983, p. 14. (4) OJ No L 335, 22. 12. 1984, p. 3. ANNEX I TYPES OF FISHING REFERRED TO IN ARTICLE 164 (1) AND (2) OF THE ACT OF ACCESSION 1.2 // // // Type of fishing // Zone // // // 1. Vessels engaged in the types of non-specialized fishing // VIII c, IX // 2. Vessels engaged in the types of specialized fishing referred to in Article 164 (2) of the Act of Accession // // (a) Sardine boats (using seine nets, less than 100 grt) // VIII c // (b) Longliners less than 100 grt // VIII c, IX // (c) Fishing from vessels not exceeding 50 grt carried out exclusively with fishing rods // VIII c // (d) Vessels fishing for anchovy as their main fishing activity // VIII c // (e) Vessels fishing for anchovy for live bait // VIII c // (f) Tuna fishing // VIII c, IX // // ANNEX II SPECIAL CONDITIONS TO BE COMPLIED WITH BY THE VESSELS OF MEMBER STATES OTHER THAN SPAIN AND PORTUGAL WHICH ARE AUTHORIZED TO FISH IN SPANISH WATERS 1.2 // // A. Conditions to be complied with by all vessels // 1. // A copy of these special conditions and, where appropriate, the fishing licence must be on board the vessel. // 2. // The external identification letters and numbers of a licensed vessel must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where they can best be seen. // // The letters and numers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced, altered, covered or otherwise obscured. // // B. Additional conditions to be complied with by all vessels authorized to fish, except those fishing for tuna and vessels not exceeding 50 grt fishing exclusively with fishing rods // 3. // All vessels authorized to fish shall communicate the following particulars to the competent national control authorities specified in point 7, in respect of each of the movements listed below: // // - the name of the vessel, the name of the skipper, the call sign and the external identification letters and numbers and, where appropriate, the licence number; // // - the date, time, geographical position and ICES statistical square: // 3.1.1. // on each occasion the vessel enters the 200-nautical-mile zone which lies off the coast of Spain and which is covered by Community fisheries regulations; // 3.1.2. // on each occasion the vessel leaves the 200-nautical-mile which lies off the coast of Spain and which is covered by Community fisheries regulations; // 3.1.3. // on each occasion the vessel moves from one ICES sub-area to another within the zones defined in 3.1.1 and 3.1.2; // 3.1.4. // on each occasion the vessel enters a Spanish port; // 3.1.5. // on each occasion the vessel leaves a Spanish port; // 3.1.6. // before the beginning of fishing operations ('active' communication); // 3.1.7. // on completion of fishing operations ('passive' communication). // 4. // All vessels authorized to fish shall communicate on entry into and on departure from the ICES area in which they are authorized to fish and weekly beginning from the date of the commencement of fishing operations, the following information in the order shown below, to the Commission of the European Communities at Brussels (telex 24189 FISEU-B): // // - name of the vessel, // // - call sign, // // - external identification letters and numbers, // // - where appropriate, licence number(s), // // - serial number of the message for the voyage in question, // // - indication of the type of message taking into account the various points mentioned in point 3, // // - geographical position and ICES statistical square, // // - quantity (in kilograms) of each species of fish in the holds, using the code given in point 5.3, // // - quantity (in kilograms) of each species caught since the previous transmission, // // - ICES statistical square in which the catches were taken, // // - quantity (in kilograms) of each species transferred to other vessels since the previous transmission, // // - name, call sign and, if applicable, external identification of the vessel to which the transfer was made, // // - name of the skipper. // 5. // The messages provided for in points 3 and 4 must be transmitted as follows: // 5.1. // All messages must be transmitted via a radio station on the list below: 1.2 // Name // call sign // North Foreland // GNF // Humber // GKZ // Cullercoats // GCC // Wick // GKR // Portpatrick // GPK // Anglesey // GLV // Ilfracombe // GIL // Niton // GNI // Stonehaven // GND // Hebrides // GHD // Portishead // GKA // // GKB // // GKC // Land's End // GLD // Valentia // EJK // Malin Head // EJM // Boulogne // FFB // Brest // FFU // St. Nazaire // FFO // Bordeaux-Arcachon // FFC // Tarifa // EAC // Chipiona // Chipiona radio // Finisterre // EAF // CoruÃ ±a // CoruÃ ±a radio // Cabo PeÃ ±as // EAS // Machichaco // Machichaco radio 1.2 // 5.2. // If for reasons of force majeure it is impossible for the message to be transmitted by the licensed vessel, it may be transmitted on that vessel's behalf by another vessel. // 5.3. // The code to be used to indicate the quantities of fish on board as mentioned in point 4 (1): 1.2 // A. // Deep-water prawn (Pandalus borealis) // B. // Hake (Merluccius merluccius) // C. // Greenland halibut (Reinhardtius hippoglossoides) // D. // Cod (Gadus morhua) // E. // Haddock (Melanogrammus aeglefinus) // F. // Halibut (Hippoglossus hippoglossus) // G. // Mackerel (Scomber scombrus) // H. // Horse-mackerel (Trachurus trachurus) // I. // Round-nose grenadier (Coryphaenoides rupestris) // J. // Saithe (Pollachius virens) // K. // Whiting (Merlangus merlangus) // L. // Herring (Clupea harengus) // M. // Sand-eel (Ammodytes spp.) // N. // Sprat (Clupea sprattus) // O. // Plaice (Pleuronectes platessa) // P. // Norway pout (Trisopterus esmarkii) // Q. // Ling (Molva molva) // R. // Other // S. // Shrimp (Pandalidae) // T. // Anchovy (Engraulis encrassicholus) // U. // Redfish (Sebastes spp.) // V. // American plaice (Hypoglossoides platessoides) // W. // Squid (Illex) // X. // Yellowtail (Limanda ferruginea) // Y. // Blue whiting (Gadus poutassou) // Z. // Tuna (Thunnidae) // AA. // Blue ling (Molva dypterygia) // BB. // Tusk are allowed to be retained on board or landed. // CC. // Dogfish (Scyliorhinus retifer) // DD. // Basking shark (Cetorhindae) // EE. // Porbeagle (Lamma nasus) // FF. // Squid loligo (Loligo vulgaris) // GG. // Ray's bream (Brama brama) // HH. // Sardine (Sardina pilchardus) // II. // Common shrimp (Crangon crangon) // JJ. // Megrim (Lepidorhombus) // KK. // Angler/Monk (Lophius spp) // LL. // Norway Lobster (Nephroos norvegicus) // MM. // Pollack (Pollachius pollachius) 1.2 // 6. // Without prejudice to the instructions laid down in the logbook of the European Communities all radio messages transmitted in accordance with points 3 to 5 shall be recorded in the said logbook. // 7. // National control authorities competent to receive the communications mentioned in point 3: // // Secretario general de Pesca Maritima (Segepesca), // // c/ Ortega y Gasset, 57, // // Madrid, // // Telex 47457 SGPM E. (Brosme brosme) (1) This list does not imply that all the species referred toAMERICAN PLAICE ( HYPOGLOSSOIDES PLATESSOIDES ) W . SQUID ( ILLEX ) X . YELLOWTAIL ( LIMANDA FERRUGINEA ) Y . BLUE WHITING ( GADUS POUTASSOU ) Z . TUNA ( THUNNIDAE ) AA . BLUE LING ( MOLVA DYPTERYGIA ) BB . ARE ALLOWED TO BE RETAINED ON BOARD OR LANDED . CC . DOGFISH ( SCYLIORHINUS RETIFER ) DD . BASKING SHARK ( CETORHINDAE ) EE . PORBEAGLE ( LAMMA NASUS ) FF . SQUID LOLIGO ( LOLIGO VULGARIS ) GG . RAY'S BREAM ( BRAMA BRAMA ) HH . SARDINE ( SARDINA PILCHARDUS ) II . COMMON SHRIMP ( CRANGON CRANGON ) JJ . MEGRIM ( LEPIDORHOMBUS ) KK . ANGLER/MONK ( LOPHIUS SPP ) LL . NORWAY LOBSTER ( NEPHROOS NORVEGICUS ) MM . POLLACK ( POLLACHIUS POLLACHIUS ) 1.26 . WITHOUT PREJUDICE TO THE INSTRUCTIONS LAID DOWN IN THE LOGBOOK OF THE EUROPEAN COMMUNITIES ALL RADIO MESSAGES TRANSMITTED IN ACCORDANCE WITH POINTS 3 TO 5 SHALL BE RECORDED IN THE SAID LOGBOOK . 7 . NATIONAL CONTROL AUTHORITIES COMPETENT TO RECEIVE THE COMMUNICATIONS MENTIONED IN POINT 3 : // SECRETARIO GENERAL DE PESCA MARITIMA ( SEGEPESCA ), // C / ORTEGA Y GASSET, 57, // MADRID, // TELEX 47457 SGPM E . TUSK ( BROSME BROSME ) ( 1 ) THIS LIST DOES NOT IMPLY THAT ALL THE SPECIES REFERRED TO